Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention News/Business Editors: Rogers Communications mourns passing of Founder and CEO Ted Rogers Visionary business icon, philanthropist, family man and proud Canadian TORONTO, Dec. 2 /CNW/ - It is with great sadness that the Board of Directors of Rogers Communications Inc. announces the death of our colleague, leader and friend, Edward Samuel "Ted" Rogers, the founder of the company, a visionary communications industry pioneer and an icon in Canadian business. He was 75. Mr. Rogers, known for his indefatigable drive, built Rogers Communications into a Canadian and North American leader in wireless telecommunications, cable television, broadcasting, publishing and more. Mr.
